DETAILED ACTION

This office action is a response to the application filed on 5/11/2020. Claims 1-20 are pending and ready for examination. Present application is a continuation of application 15/833,415 filed on 12/6/2017, which is a continuation of application 14/567,573 filed on 12/11/2014; which claims priority from a provisional application 61/944,788 filed on 2/26/2014.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-11 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10-12, 14-15, 17-18, 23-24 and 26 of U.S. Patent No. 10694406 in view of Ko et al. (US 2012/0076028, hereinafter Ko). 

Regarding claims 1-3, 6-11 and 14-19, the Patent discloses as set forth below:

Claims of the Instant Application (16/872,186)
Claims of the Patent (10694406)
Claim 1:
A method of wireless communication at a user equipment (UE), comprising:
receiving downlink control information (DCI), the DCI including a trigger;
determining, based at least in part on the trigger, a channel state information (CSI) subframe value;

transmitting the CSI in the selected CSI subframe.

 A method of wireless communication at a user equipment (UE), comprising:
receiving downlink control information (DCI);
determining, based at least in part on an indication of the DCI and a value of a first channel state information (CSI), that at least one condition 
selecting, based at least in part on determining that the at least one condition is satisfied, a CSI subframe associated with reporting the first CSI.

Claim 2:
The method of claim 1, further comprising:
reporting, based at least in part on the selecting, the CSI to a base station.

The method of claim 1, wherein the trigger comprises one or more bits of a CSI request field.
Claim 4:
The method of claim 3, wherein the indication comprises at least one trigger bit comprising at least one of a first bit associated with the transmitting the CSI according to the first mode or a second bit associated with not transmitting the CSI according to the first mode.
Claim 3:
The method of claim 2, wherein the one or more bits of the CSI request field indicate whether to report the CSI.
Claim 5:
The method of claim 4, wherein transmitting the CSI according to the first mode comprises aperiodically transmitting the CSI and not transmitting the CSI according to the first mode comprises not aperiodically transmitting the CSI.
Claim 6:




The method of claim 1, wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
Claim 11:
The method of claim 1, wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
Claim 8:
The method of claim 1, wherein the DCI comprises an indication associated with aperiodic CSI reporting, wherein the indication comprises a 0 value state or a 1 value state.
Claim 12:
The method of claim 1, wherein the indication of the DCI is associated with aperiodic CSI reporting and one of a 0 value state or a 1 value state.
Claim 9:
An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive downlink control information (DCI), the DCI including a trigger;
determine, based at least in part on the trigger, a channel state information (CSI) subframe value;

transmit the CSI in the selected CSI subframe.

An apparatus for wireless communications, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory, the instructions being executable by the processor to:
receive downlink control information (DCI);
determine, based at least in part on an indication of the DCI and a value of a first channel state information (CSI), that at least one condition 
select, based at least in part on determining that the at least one condition is satisfied, a CSI subframe associated with reporting the first CSI.

Claim 15:
 The apparatus of claim 14, wherein the instructions executable by the processor further comprise instructions executable by the processor to:
reporting, based at least in part on the selecting, the CSI to a base station.

 The apparatus of claim 9, wherein the trigger comprises one or more bits of a CSI request field.
Claim 17:
The apparatus of claim 16, wherein the indication comprises at least one trigger bit comprising at least one of a first bit associated with the transmitting the CSI according to the first mode or a second bit associated with not transmitting the CSI according to the first mode.
Claim 11:
The apparatus of claim 10, wherein the one or more bits of the CSI request field indicate whether to report the CSI.
Claim 18:
The apparatus of claim 17, wherein transmitting the CSI according to the first mode comprises aperiodically transmitting the CSI and not 

The apparatus of claim 9, wherein the CSI subframe is associated with one of a downlink subframe or a special subframe.
Claim 23:
The apparatus of claim 17, wherein for not transmitting the CSI the CSI subframe is associated with one of a DL subframe or a special subframe.
Claim 15:
The apparatus of claim 9, wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
Claim 24:
The apparatus of claim 14, wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
Claim 16:
The apparatus of claim 9, wherein the DCI comprises an indication associated with aperiodic CSI reporting, wherein the indication comprises a 0 value state or a 1 value state.
See claim 12
Claim 17:
A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:
receive downlink control information (DCI), the DCI including a trigger;
determine, based at least in part on the trigger, a channel state information (CSI) subframe value;

transmit the CSI in the selected CSI subframe.

A non-transitory computer-readable medium storing computer-executable code for wireless communications, the code executable by a processor to:
receive downlink control information (DCI);
determine, based at least in part on an indication of the DCI and a value of a first channel state information (CSI), that at least one condition 
select, based at least in part on determining that the at least one condition is satisfied, a CSI subframe associated with reporting the CSI.

Also see claim 2.

The non-transitory computer-readable medium of claim 17, wherein the trigger comprises one or more bits of a CSI request field.
See claim 4
Claim 19:
The non-transitory computer-readable medium of claim 18, wherein the one or more bits of the CSI request field indicate whether to report the CSI.
See claim 5


As shown in the table above, claim 1 of the instant application includes the features of receiving DCI with a trigger, determining a CSI subframe value, selecting a CSI subframe for reporting a CSI based on the CSI subframe value, and transmitting the CSI. 
These features are similar to the Patent claim 1 features of receiving DCI and an indication in the DCI and selecting a CSI subframe for reporting CSI based on a condition. Patent claim 2 includes the feature of reporting the CSI to a base station. 
The difference between claim 1 of the instant application and claim 1 of the Patent is that claim 1 of the instant application includes the feature of determining a CSI subframe value based on the trigger. 

Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to modify Patent claims 1 and 2 to have the feature of determining a CSI subframe value based on the trigger as taught by Ko. The suggestion/motivation would have been to provide a method and apparatus for performing efficient feedback in a wireless system (Ko paragraph 0008).
Independent claims 9 and 17 of instant application include similar features as claim 1. Therefore, claim 9 and 17 are not patentably distinct from claims 14-15 and 26 of the Patent in view of reference Ko for the same reasons mentioned above for claim 1.
Similarly, dependent claims 2-3, 6-8, 10-11, 14-16 and 18-19 are not patentably distinct from claims 4-5, 10-12, 17-18 and 23-24 of the Patent in view of reference Ko. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in 

Claim 1 includes the limitation: “determining, based at least in part on the trigger, a channel state information (CSI) subframe value”. However, the specification as filed does not define the feature of ‘CSI subframe value’, and how CSI subframe value is determined based on the trigger included in the downlink control information (DCI). Applicant’s remarks filed on 9/11/2020 indicate that specification paragraphs 0086-0089 and 0116-0133 include the support for the claim amendments. These paragraphs, at best, disclose features such as priority level of the reporting type of CSI and a condition which may include a same payload size for two alternate CSI transmissions. They do not appear to indicate what a CSI subframe value is and how it is determined. Thus, the claimed feature of - determining, based at least in part on the trigger, a channel state information (CSI) subframe value- is not disclosed in any embodiment in the present disclosure such that one or ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 9 and 17 include similar features as claim 1. Therefore, claim 9 and 17 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the same reasons mentioned above for claim 1.
Dependent claims 2-8, 10-16 and 18-20 are also rejected because they are dependent upon the rejected base claims as set forth above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17 include similar features as claim 1. Therefore, claim 9 and 17 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter for the same reasons mentioned above for claim 1.
Dependent claims 2-8, 10-16 and 18-20 are also rejected because they are dependent upon the rejected base claims as set forth above. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-11, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2011/0249578; provided in Applicant’s IDS dated 7/29/2020, hereinafter Nazar) in view of Ko et al. (US 2012/0076028, hereinafter Ko).

Regarding claim 1, Nazar discloses a method of wireless communication at a user equipment (UE), comprising: receiving downlink control information (DCI), the DCI including a trigger [Nazar Figure 5 discloses a method of reporting channel state information (CSI). A UE receives a downlink control 
Determining, based at least in part on the trigger, a channel state information (CSI) subframe value [Nazar discloses that the indication to transmit CSI report may be received in a certain subframe, and the UE may determine to perform reporting in a certain subframe (Nazar paragraph 0078, also see Nazar claim 7)]; 
Selecting, based at least in part the determined CSI subframe value, a CSI subframe associated with reporting a CSI; and transmitting the CSI in the selected CSI subframe [Nazar discloses that based on the indication to transmit CSI report, the UE determines a subframe for reporting CSI (see Nazar paragraph 0078. Nazar claims 7-8 also disclose that the CSI is transmitted in the subframe].
Although Nazar discloses that the UE determines a subframe for reporting CSI based on the indication to transmit CSI report (see Nazar paragraph 0078); Nazar does not expressly disclose the feature of determining a CSI subframe value. 
However, in the same or similar field of invention, Ko discloses that when a CQI request for requesting aperiodic CQI is activated, the CSI reported may depend on whether the subframe is an odd subframe or even subframe (i.e. determining a subframe value for CSI) (see Ko paragraph 0278).
As Nazar already discloses that the UE may determine a subframe for reporting CSI based on the indication to transmit CSI report (see Nazar paragraph 0078); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar and Ko to have the feature of determining, at least in part on the trigger, a CSI subframe value. The suggestion/motivation would have been to provide a method and apparatus for performing efficient feedback in a wireless system (Ko paragraph 0008). 

Regarding claim 2, Nazar and Ko disclose the method of claim 1. Nazar and Ko further disclose wherein the trigger comprises one or more bits of a CSI request field [Nazar discloses that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); indicating a bit of CSI request field]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Nazar and Ko disclose the method of claim 2. Nazar and Ko further disclose wherein the one or more bits of the CSI request field indicate whether to report the CSI [Nazar discloses that the CSI request field includes a value indicative of whether aperiodic CSI report is triggered (Nazar paragraph 0080); which indicates whether to report the CSI]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 5, Nazar and Ko disclose the method of claim 1. Nazar and Ko further disclose wherein: transmitting the CSI in the selected CSI subframe is based at least in part on a priority level associated with reporting the CSI and a shared resource of the CSI subframe [Nazar discloses that CQI may be reported periodically or aperiodically, and the UE can be configured to transmit these reporting in the same subframe such that an aperiodic report may be transmitted on uplink shared channel (i.e. shared resource of the subframe) (Nazar paragraph 0055). Further, the aperiodic or periodic reporting may be prioritized based on rules (Nazar paragraphs 0108-0109); indicating transmitting CSI based on a priority level and a shared resource of the CSI subframe]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Nazar and Ko disclose the method of claim 1. Nazar and Ko further disclose wherein the CSI subframe is associated with one of a downlink subframe or a special subframe [Nazar discloses that the indication to transmit an aperiodic CSI may be received in a subframe. The UE receives downlink control information format in subframe n (see Nazar paragraph 0078); which indicates a downlink subframe associated with CSI]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 9, Nazar discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive downlink control information (DCI), the DCI including a trigger [Nazar Figure 1B discloses a WTRU (UE) which includes a 
Determine, based at least in part on the trigger, a channel state information (CSI) subframe value [Nazar discloses that the indication to transmit CSI report may be received in a certain subframe, and the UE may determine to perform reporting in a certain subframe (Nazar paragraph 0078, also see Nazar claim 7)];
Select, based at least in part on the determined CSI subframe value, a CSI subframe associated with reporting a CSI; and transmit the CSI in the selected CSI subframe [Nazar discloses that based on the indication to transmit CSI report, the UE determines a subframe for reporting CSI (see Nazar paragraph 0078. Nazar claims 7-8 also disclose that the CSI is transmitted in the subframe].
Although Nazar discloses that the UE determines a subframe for reporting CSI based on the indication to transmit CSI report (see Nazar paragraph 0078); Nazar does not expressly disclose the feature of determining a CSI subframe value. 
However, in the same or similar field of invention, Ko discloses that when a CQI request for requesting aperiodic CQI is activated, the CSI reported may depend on whether the subframe is an odd subframe or even subframe (i.e. determining a subframe value for CSI) (see Ko paragraph 0278).
As Nazar already discloses that the UE may determine a subframe for reporting CSI based on the indication to transmit CSI report (see Nazar paragraph 0078); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar and Ko to have the feature of determine, based at least in part on the trigger, a CSI subframe value. The suggestion/motivation would have been to provide a method and apparatus for performing efficient feedback in a wireless system (Ko paragraph 0008).

Regarding claim 10, Nazar and Ko disclose the apparatus of claim 9. Nazar and Ko further disclose wherein the trigger comprises one or more bits of a CSI request field [Nazar discloses that the 

Regarding claim 11, Nazar and Ko disclose the apparatus of claim 10. Nazar and Ko further disclose wherein the one or more bits of the CSI request field indicate whether to report the CSI [Nazar discloses that the CSI request field includes a value indicative of whether aperiodic CSI report is triggered (Nazar paragraph 0080); which indicates whether to report the CSI]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 13, Nazar and Ko disclose the apparatus of claim 9. Nazar and Ko further disclose wherein transmitting the CSI in the selected CSI subframe is based at least in part on a priority level associated with reporting the CSI and a shared resource of the CSI subframe [Nazar discloses that CQI may be reported periodically or aperiodically, and the UE can be configured to transmit these reporting in the same subframe such that an aperiodic report may be transmitted on uplink shared channel (i.e. shared resource of the subframe) (Nazar paragraph 0055). Further, the aperiodic or periodic reporting may be prioritized based on rules (Nazar paragraphs 0108-0109); indicating transmitting CSI based on a priority level and a shared resource of the CSI subframe]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 14, Nazar and Ko disclose the apparatus of claim 9. Nazar and Ko further disclose wherein the CSI subframe is associated with one of a downlink subframe or a special subframe [Nazar discloses that the indication to transmit an aperiodic CSI may be received in a subframe. The UE receives downlink control information format in subframe n (see Nazar paragraph 0078); which indicates a downlink subframe associated with CSI]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 17, Nazar discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a 
Determine, based at least in part on the trigger, a channel state information (CSI) subframe value [Nazar discloses that the indication to transmit CSI report may be received in a certain subframe, and the UE may determine to perform reporting in a certain subframe (Nazar paragraph 0078, also see Nazar claim 7)];
Select, based at least in part on the determined CSI subframe value, a CSI subframe associated with reporting a CSI; and transmit the CSI in the selected CSI subframe [Nazar discloses that based on the indication to transmit CSI report, the UE determines a subframe for reporting CSI (see Nazar paragraph 0078. Nazar claims 7-8 also disclose that the CSI is transmitted in the subframe]. 
Although Nazar discloses that the UE determines a subframe for reporting CSI based on the indication to transmit CSI report (see Nazar paragraph 0078); Nazar does not expressly disclose the feature of determining a CSI subframe value.
However, in the same or similar field of invention, Ko discloses that when a CQI request for requesting aperiodic CQI is activated, the CSI reported may depend on whether the subframe is an odd subframe or even subframe (i.e. determining a subframe value for CSI) (see Ko paragraph 0278).
As Nazar already discloses that the UE may determine a subframe for reporting CSI based on the indication to transmit CSI report (see Nazar paragraph 0078); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar and Ko to have the feature of determine, based at least in part on the trigger, a CSI subframe value. The suggestion/motivation would have been to provide a method and apparatus for performing efficient feedback in a wireless system (Ko paragraph 0008).

claim 18, Nazar and Ko disclose the non-transitory computer-readable medium of claim 17. Nazar and Ko further disclose wherein the trigger comprises one or more bits of a CSI request field [Nazar discloses that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); indicating a bit of CSI request field]. In addition, the same motivation is used as the rejection of claim 17. 

Regarding claim 19, Nazar and Ko disclose the non-transitory computer-readable medium of claim 18. Nazar and Ko further disclose wherein the one or more bits of the CSI request field indicate whether to report the CSI [Nazar discloses that the CSI request field includes a value indicative of whether aperiodic CSI report is triggered (Nazar paragraph 0080); which indicates whether to report the CSI]. In addition, the same motivation is used as the rejection of claim 18.

Claims 4, 8, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Ko, and further in view of Etemad et al. (US 2013/0301548; provided in Applicant’s IDS dated 7/29/2020, hereinafter Etemad).

Regarding claim 4, Nazar and Ko disclose the method of claim 2. Nazar and Ko further disclose that CSI reporting may be prioritized (see Nazar paragraphs 0108-0109 and Ko paragraphs 0433-0440). Nazar and Ko do not expressly disclose regarding prioritizing CSI reporting based at least in part on the CSI request field.
However, in the same or similar field of invention, Etemad Figure 3 discloses that CSI request field may include a value of ‘01’ to indicate providing CSI report for a first set of CSI processes, or value ‘10’ to indicate providing CSI report for another set of CSI processes (Etemad Figure 3, paragraph 0040). This also means that the CSI request field value corresponds to providing CSI report for a certain set of CSI processes, or in other words prioritizing CSI reporting for certain set of CSI processes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Ko and Etemad to have the feature wherein the reporting of the CSI is prioritized based at least in part on the CSI request field. The 

Regarding claim 8, Nazar and Ko disclose the method of claim 1. Although Nazar and Ko disclose that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); Nazar and Ko do not expressly disclose wherein the indication comprises a 0 value state or a 1 value state.
However, in the same or similar field of invention, Etemad Figure 2 discloses a value “00” indicating no aperiodic CSI report (i.e. a 0 value state); and a value “01” indicating triggering aperiodic CSI report for serving cell (i.e. a 1 value state) (see Etemad paragraphs 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Ko and Etemad to have the feature of wherein the DCI comprises an indication associated with aperiodic CSI reporting, wherein the indication comprises a 0 value state or a 1 value state. The suggestion/motivation would have been to have sufficient control and signaling mechanisms for effective management of CoMP communications with a UE (Etemad paragraph 0003).

Regarding claim 12, Nazar and Ko disclose the apparatus of claim 10. Nazar and Ko further disclose that CSI reporting may be prioritized (see Nazar paragraphs 0108-0109 and Ko paragraphs 0433-0440). Nazar and Ko do not expressly disclose regarding prioritizing CSI reporting based at least in part on the CSI request field. 
However, in the same or similar field of invention, Etemad Figure 3 discloses that CSI request field may include a value of ‘01’ to indicate providing CSI report for a first set of CSI processes, or value ‘10’ to indicate providing CSI report for another set of CSI processes (Etemad Figure 3, paragraph 0040). This also means that the CSI request field value corresponds to providing CSI report for a certain set of CSI processes, or in other words prioritizing CSI reporting for certain set of CSI processes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Ko and Etemad to have the feature 

Regarding claim 16, Nazar and Ko disclose the apparatus of claim 9. Although Nazar and Ko disclose that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); Nazar and Ko do not expressly disclose wherein the indication comprises a 0 value state or a 1 value state.
However, in the same or similar field of invention, Etemad Figure 2 discloses a value “00” indicating no aperiodic CSI report (i.e. a 0 value state); and a value “01” indicating triggering aperiodic CSI report for serving cell (i.e. a 1 value state) (see Etemad paragraphs 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Ko and Etemad to have the feature of wherein the DCI comprises an indication associated with aperiodic CSI reporting, wherein the indication comprises a 0 value state or a 1 value state. The suggestion/motivation would have been to have sufficient control and signaling mechanisms for effective management of CoMP communications with a UE (Etemad paragraph 0003).

Regarding claim 20, Nazar and Ko disclose the non-transitory computer-readable medium of claim 18. Nazar and Ko further disclose that CSI reporting may be prioritized (see Nazar paragraphs 0108-0109 and Ko paragraphs 0433-0440). Nazar and Ko do not expressly disclose regarding prioritizing CSI reporting based at least in part on the CSI request field. 
However, in the same or similar field of invention, Etemad Figure 3 discloses that CSI request field may include a value of ‘01’ to indicate providing CSI report for a first set of CSI processes, or value ‘10’ to indicate providing CSI report for another set of CSI processes (Etemad Figure 3, paragraph 0040). This also means that the CSI request field value corresponds to providing CSI report for a certain set of CSI processes, or in other words prioritizing CSI reporting for certain set of CSI processes. 
.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Ko, and further in view of Koskela et al. (US 2014/0036818; provided in Applicant’s IDS dated 7/29/2020, hereinafter Koskela).

Regarding claim 7, Nazar and Ko disclose the method of claim 1. Although Nazar and Ko disclose the method for reporting CSI with carrier aggregation (see Nazar paragraph 0005); Nazar and Ko do not expressly disclose wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
However, in the same or similar field of invention, Koskela discloses that upon receiving uplink carrier aggregation allocation, which includes allocation for licensed and unlicensed band resources, the UE may sense resources on unlicensed band after receiving the allocation in DCI message (Koskela paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Ko and Koskela to have the feature of wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band. The suggestion/motivation would have been to provide efficient signaling method for enabling controlled deferring for transmission applying carrier aggregation with licensed and unlicensed frequency bands (Koskela paragraph 0016). 

claim 15, Nazar and Ko disclose the apparatus of claim 9. Although Nazar and Ko disclose the method for reporting CSI with carrier aggregation (see Nazar paragraph 0005); Nazar and Ko do not expressly disclose wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
However, in the same or similar field of invention, Koskela discloses that upon receiving uplink carrier aggregation allocation, which includes allocation for licensed and unlicensed band resources, the UE may sense resources on unlicensed band after receiving the allocation in DCI message (Koskela paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Ko and Koskela to have the feature of wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band. The suggestion/motivation would have been to provide efficient signaling method for enabling controlled deferring for transmission applying carrier aggregation with licensed and unlicensed frequency bands (Koskela paragraph 0016).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414